HALE, District Judge.
This cause comes before the court on plaintiff’s motion to remand the case to the Supreme Judicial Court of Maine, County of Lincoln, from whence it was removed to the United States Circuit Court shortly before the April term, 1911, and was pending in the Circuit Court when that court was abolished. By virtue of the Judicial Code, approved March 3, 1911, the action has come to this court. The amount claimed is $2,376.12. The motion sets out that this court now has no jurisdiction of the action, for the reason that by section 24 of the Judicial Code it is provided that the District Court has jurisdiction of suits where the matter in controversy exceeds, exclusive of interest and costs, the sum of $3,000; that by the twenty-eighth section of the Judiciary Act it is provided that this court has jurisdiction of suits by removal from state courts in the same cases where this court would have original jurisdiction; that by section 37 it is provided that if in any suit pending in this court, removed from a state court, it shall appear to the satisfaction of this court, at any time after said suit has been removed hereto, that such suit does not really and substantially involve a dispute or controversy properly within the jurisdiction of this court, this court shall remand such suit to the court from which it was removed. The plaintiff says *572that this suit does not involve a dispute which is now within the jurisdiction of this court, andi that hence it should be remanded to the state court.
It appears, then, that the Circuit Court had full jurisdiction of the cause at the time of its removal from the state court to the Circuit Court. It is true that section 37 provides that in case a suit is removed from the state court to the District Court of the United States, and it shall appear to the satisfaction of the District Court after such removal that the suit does not really involve a dispute properly within the jurisdiction of the District Court, then the District Court shall proceed no further. It is true that this action does not present a claim exceeding $3,000 in amount. We find, too, that by section 290 suits pending in the Circuit Court on the date of the taking effect of the Judicial Code shall “thereupon, and thereafter, be proceeded with, and be disposed of, in the District Courts in the same manner, and with the same effect, as if originally begun therein.”
When we first look at these two sections, and .when we consider that a motion directed to the jurisdiction must be considered at the very time when the case Is presented to the court for hearing, there appears to be some force in the contention of the learned counsel for the plaintiff that under the Judicial Code the District Court has no jurisdiction, inasmuch as the claim involves les.s than $3,000. But upon examination of section 299 we findl that this section contains the substantial provision that the repeal of existing laws, or the amendments thereof, embraced in the Judicial Code, shall not affect any act done, or any right accrued or accruing, or any suit or proceeding pending, at the time of the taking effect of the act. Bearing in mind this provision, I cannot think that Congress intended to deprive the District Court of jurisdiction in a case where the Circuit Court' had jurisdiction. If Congress hadi intended such result, I think it would have expressed its intention in clear, unmistakable language.
After a careful examination of the case, I conclude that the District Court has jurisdiction. The motion to remand is denied.